BROWN, District Judge.
The collision occurred in the main ship channel, oil the lower end of Governor’s Island, at about 11:45 p. in. of December !), 181)7, in thick fog. The libelant’s tug, J. A. Dumont, was returning from sea, with two dumps in tow upon a hawser. The ferryboat was bound from the Battery to Thirty-Ninth street, BouLii Brooklyn. She met with thick fog before reaching Pori; William, passed to the westward of it on her usual course, and soon-heard the fog signals of the Dumont a little on her starboard how. Her sígnale were one long' and two short whistles, indicating a tow. The ferryboat gave the proper signal, and both sides agree that these signals were heard by each, some four'or five minutes before the collision. The collision occurred at about right angles, as both also agree. Faeh side claims that liia own boat was slopped in the water at the time of coni act, and each contends that if did not change much from its proper course. The tug admits porüng a point or two. Both agree that ihe lights could not he seen above 300 or 200 feet oft'.
.1 have carefully considered the evidence on all the contested points. T am satisfied that neither boat was stopped at the time of collision. Had the 1 ug been slopped, as contended, it is impossible that such a dent could have been made in the side of die ferryboat as was made in the wearing piece of the guard; had the ferryboat been stopped, it is impossible that such marks could have been made near the tug’s hilts, or so much broken and carried away of bur stem and starboard bow.
*7522. The pilot’s testimony is very positive that at the time of collision, he was heading S. ⅜ W., and that the place o'f collision was too much to the northward to admit of turning to port to make the course towards the Brooklyn landing. In that situation, had both vessels kept their ordinary courses, the angle of collision would not have exceeded one or two points at most. It is in the highest degree improbable that the ferryboat at that place should have been turned so as to run upon the flats near Governor’s Island; and I have no doubt, therefore, that the principal part of the change in order to make the collision nearly at right angles, was due to a change of course by the tug; and the evidence indicates that this may have been in part, at least, owing to inaccuracy in the compass, the deviation of which was not known to the pilot.of the tug.
The collision was partly due, therefore, to the course of the tug too much to the eastward, either by some general error in her course, or, as is more probable, from porting when the pilot thought he heard the ferryboat’s whistle on his port bow. There is great liability to err in locating the position of sound in fog (The Lepanto [D. C.J 21 Fed. 651, 657); and if the tug had been on the proper course upstream in that locality when the ferryboat’s whistles were first heard, the whistles must have been either nearly dead ahead, or a little on the starboard bow instead of on the port bow. But besides this, the tug in so dense a fog and with a tow on a hawser behind her, ought to have proceeded more slowly after the ferryboat’s whistles were heard, so as to be able to come to a full stop in the water before collision after the ferryboat’s lights were seen 100 or 200 feet distant. The same obligation rested on the ferryboat also. The fact that the collision was at right angles and not nearly head and head, made it easier for each boat to come to a full stop in the water before collision. . There was abundant time for this after the signals were heard by each. Had either sufficiently reduced her speed, as she was bound to do, it is plain that upon a right-angled collision no serious damage could have been done by either to the other.
The libelant is therefore entitled to a decree for half damages only.